Order entered November 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00909-CV

  K&K ENTERPRISES, LLC, GARY KELLEY, CHERYL KELLEY AND
                HENRY KELLEY, Appellants

                                       V.

              PRESTON PARKER CROSSING, LTD., Appellee

               On Appeal from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-01239-2021

                                    ORDER

      Before the Court is John Thomas Haughton’s motion to withdraw as

appellants’ counsel. In relevant part, Mr. Haughton recites in the motion that the

secretary of state has “involuntarily terminated” K & K Enterprises, LLC “for lack

of a registered agent and after notice,” and that Gary Kelley, Cheryl Kelley, and

Henry Kelley are believed to be “temporarily” residing in Costa Rica.         Mr.

Haughton further recites that he emailed a copy of the motion to Gary Kelley, as

appellant, power of attorney for Henry Kelley, and member of K & K Enterprises;
and Cheryl Kelley, as appellant and member of K & K Enterprises, LLC.             The

motion has been on file for more than ten days, and no response has been filed.

      We GRANT the motion and DIRECT the Clerk of the Court to remove Mr.

Haughton as appellants’ counsel. All further communications with appellants shall

be directed as follows

      Gary Kelley
      On behalf of himself, Henry Kelley, and K & K Enterprises
      1500 Pecan Point Dr.
      McKinney, Texas 75070
      garydkelley1@aol.com
      (214) 683-3911

      Cheryl Kelley
      On behalf of herself and K & K Enterprises
      1500 Pecan Point Dr.
      McKinney, Texas 75070
      cheryljkelley@aol.com
      (214) 578-6333.

      Because a business entity may generally be represented only by a licensed

attorney, we ORDER K & K Enterprises to notify the Court, no later than

December 7, 2022, of the name, State Bar number, mailing and email addresses,

and telephone and fax numbers of new counsel. See Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996) (per curiam).

Failure to do so may result in the dismissal of K & K Enterprises’s appeal.

      As noted in the motion to withdraw, the deadline for filing the clerk’s record

has been suspended pending appellants’ payment of the record fee. In light of

counsel’s withdrawal, we EXTEND the deadline previously set for appellants to
file written verification of payment for the fee to December 19, 2022. We caution

appellants that the appeal will be dismissed in its entirety without further notice

should the requested verification not be filed by December 19. See TEX. R. APP. P.

37.3(b).

      We DIRECT the Clerk of the Court to send copies of all written

communications with appellants, including this order, by both regular and

electronic mail.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE